FILED
                      UNITED STATES COURT OF APPEALS                          AUG 22 2011

                                                                          MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




BARDUKH KESHISHYAN,                               No. 09-70394

                Petitioner,                       Agency No. A075-655-542

  v.
                                                  ORDER
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

         On July 21, 2011, the Board of Immigration Appeals reopened and

terminated proceedings in this case. Consequently, there is no final order of

removal currently in effect and this court lacks jurisdiction over the petition for

review. See 8 U.S.C. § 1252(a)(1); cf. Alcala v. Holder, 563 F.3d 1009 (9th Cir.

2009).

         PETITION FOR REVIEW DISMISSED.